 


 HR 291 ENR: Black Hills Cemetery Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 291 
 
AN ACT 
To provide for the conveyance of certain cemeteries that are located on National Forest System land in Black Hills National Forest, South Dakota. 
 
 
1.Short titleThis Act may be cited as the Black Hills Cemetery Act.  
2.Land conveyances, certain cemeteries located in Black Hills National Forest, South Dakota 
(a)Cemetery conveyances requiredThe Secretary of Agriculture shall convey, without consideration, to the local communities in South Dakota that are currently managing and maintaining certain community cemeteries (as specified in subsection (b)) all right, title, and interest of the United States in and to— 
(1)the parcels of National Forest System land containing such cemeteries; and  
(2)up to an additional two acres adjoining each cemetery in order to ensure the conveyances include unmarked gravesites and allow for expansion of the cemeteries.  
(b)Property and recipientsThe properties to be conveyed under subsection (a), and the recipients of each property, are as follows: 
(1)The Silver City Cemetery to the Silver City Volunteer Fire Department.  
(2)The Hayward Cemetery to the Hayward Volunteer Fire Department.  
(3)The encumbered land adjacent to the Englewood Cemetery (encompassing the cemetery entrance portal, access road, fences, 2,500 gallon reservoir and building housing such reservoir, and piping to provide sprinkling system to the cemetery) to the City of Lead.  
(4)The land adjacent to the Mountain Meadow Cemetery to the Mountain Meadow Cemetery Association.  
(5)The Roubaix Cemetery to the Roubaix Cemetery Association.  
(6)The Nemo Cemetery to the Nemo Cemetery Association.  
(7)The Galena Cemetery to the Galena Historical Society.  
(8)The Rockerville Cemetery to the Rockerville Community Club.  
(9)The Cold Springs Cemetery (including adjacent school yard and log building) to the Cold Springs Historical Society.  
(c)Condition of conveyanceEach conveyance under subsection (a) shall be subject to the condition that the recipient accept the conveyed real property in its condition at the time of the conveyance.  
(d)Use of land conveyedThe lands conveyed under subsection (a) shall continue to be used in the same manner and for the same purposes as they were immediately prior to their conveyance under this Act.  
(e)Description of propertyThe exact acreage and legal description of each parcel of real property to be conveyed under subsection (a) shall be determined by surveys satisfactory to the Secretary. The cost of the survey for a particular parcel shall be borne by the recipient of such parcel.  
(f)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyances under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
